DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 4, 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable by Phillips et al. (U.S. 2017/0316253 A1) in view of Holz (U.S. 2018/0304468 A1) and further in view of Tang et al. (U.S. 2021/0225090 A1).
Regarding Claim 1, Phillips discloses a method for generating a mapping of a physical space from point cloud data for the physical space (Phillips, [0004] “a method of analyzing an image. The image of a physical environment is acquired that comprises a plurality of pixels and a depth value, the depth value is converted into a corresponding three-dimensional point in the physical environment defined by three coordinate components” and [0051] “In step 504, the pixels are converted into a 3D point cloud” Phillips teaches a method a physical environment (physical space) includes plurality of pixels is converted into the 3D point cloud data the method comprising: 
receiving, by a computing system (Phillips, [0047] “The system 100 comprises an image analysis computer 110”), the point cloud data for the physical space, the point cloud data including a plurality of points in three-dimensional space that approximate locations of physical surfaces within the physical space (Phillips, Fig. 5, [0050] “the image used for the analysis can be from a 3D camera and be comprised of a plurality of pixels with each pixel including a two-dimensional pixel location in a plane of the image” and [0051] In step 504, the pixels are converted into a 3D point cloud. For each pixel, the two-dimensional pixel location and the depth value are converted into a corresponding 3D point in the physical environment, wherein the 3D point is defined by three coordinate components (XC, YC, ZC). The 3D coordinate components can be calculated in reference to an origin located” Phillips teaches receiving (acquiring) 3D point cloud for physical environment including a plurality of 3D point components ((XC, YC, ZC) that locate location of physical plane within the physical environment; 
filtering, by the computing system, the point cloud data to, at least, remove sparse points from the point cloud data (Phillips, Fig. 8, [0073] “A point or value which is set to “not a number” is a placeholder. It still exists, but does not contain any usable value” and [0074] “An edge detection algorithm can sometimes produce thick lines for edges where there is no single, sharp change in the ZC values of neighboring points. Thus, in step 816, points can be removed from the edge list in order to thin the detected edges…Any such identified point can have its ZC value set to “not-a-number” Phillips teaches filtering (detecting) the sparse points (the points are set to “not a number” and not contain an usable value) and remove these points from the point cloud data; 
aligning, by the computing system, the point cloud data along x, y, and z dimensions that correspond to an orientation of the physical space (Phillips, [0058] “The camera 130 is considered to have a camera center located at an origin (0, 0, 0) that defines the camera coordinate system with an X-axis, Y-axis and Z-axis. In FIG. 2A for example the Y-axis is emerging from the surface of the sheet of paper and the X-axis and Z-axis are labeled… FIG. 2B is similar to FIG. 2A but is from the perspective of the X-axis descending into the sheet of paper and the Y-axis and Z-axis arranged as shown” and 0060] FIG. 2C depicts the region (XC, YC, ZC) as it is projected onto the X-Y plane with the Z-axis emerging from the sheet of paper” Phillips teaches aligning, by the camera, the point cloud along X, Y, Z directions (Fig. 2B, Fig. 2A, Fig. 2C) of the physical real world point (P(XC, YC, ZC). 
identifying, by the computing system, specific physical structures in the physical space based, at least in part, on classifications for the points in the point cloud data (Phillips. [0069] “FIG. 7B illustrates a depth map 702 constructed from the pixels of that image. Elements of the depth map 702 can then be arranged as columns and rows, mimicking the arrangement of the pixels in the image plane, that define a width (e.g., 160) and a height (e.g., 120). The depth map 702 provides a visualization of the depth information from the points in the 3D point cloud that can reveal features such as pallet openings 706 and rack faces 704” Phillips teach identifying specific physical structure (pallet opening 706 and rack faces 704) is constructed (width, height) based the depth information from the points in the 3D point cloud; and  
However, Phillips does not explicitly teach classifying, by the computing system, the points in the point cloud data as corresponding to one or more types of physical surfaces; generating, by the computing system, the mapping of the physical space to identify the specific physical structures and corresponding contours for the specific physical structures within the orientation of the physical space. 
Holz teaches classifying, by the computing system, the points in the point cloud data as corresponding to one or more types of physical surfaces (Holz, [0030] “the computing system determining the local surface normal of one or multiple clusters of data points, the local surface normal for a cluster of data points measured from a flat, ground surface is directed upward, the computing system determining the curvature and/or covariance of clusters of data points in the sensor data. The computing system may use the curvature and covariance to identify convex and concave edges where different surfaces in the environment meet” Holz teaches the computing system uses the cluster of data points (the point cloud data) to determine (classify) different types of physical surfaces e.g. normal flat, ground surface or edges curvature or covariance surfaces; 
Phillips and Holz are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Phillips to combine with point cloud data is corresponding to types of physical surfaces (as taught by Holz) in order to apply point cloud data is corresponding to types of physical surfaces because Holz can provide using the cluster of data points (the point cloud data) to determine (classify) different types of physical surfaces e.g. normal flat, ground surface or edges curvature or covariance surfaces (Holz, [0030]). Doing so, it can identify data points that likely represent edges of surfaces in the environment (Holz, [0003]).
Tang teaches generating, by the computing system (Tang, Fig. 2, [0061] “the server 110 is a computing device”), the mapping of the physical space to identify the specific physical structures and corresponding contours for the specific physical structures within the orientation of the physical space (Tang, Fig. 6, [0110] “the method 500 preview of the preliminary 2D floorplan by generating an edge map by identifying walls in the physical environment based on the 3D representation, updating the edge map by identifying wall attributes (e.g., doors and windows) in the physical environment based on the 3D representation” and Fig. 8C, 8D  [0095] “the measurement unit 348 obtains a finalized edge map and associated depth data for the walls, 2D outlines and associated depth data for identified wall attributes, and bounding boxes (e.g., refined bounding boxes) for identified objects from the floorplan unit 344” Tang teaches generating  the mapping of the physical space (Fig. 6, Floor plan) using edge map to identify specific physical structure objects (wall, door, window, table chair) corresponding to contours for the specific physical structure (2D outlines of door, window, Fig. 8C, bounding box table, chair Fig. 8D) within the orientation of the physical space (the wall, room).
Phillips, Holz and Tang are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Phillips to combine with mapping point cloud in the physical space to identify the specific physical structures (as taught by Tang) in order to map the physical space to identify the specific physical structures and corresponding contours for the specific physical structures because Tang can provide using edge map to identify specific physical structure object (wall, door, window, table chair) corresponding to contours for the specific physical structure (2D outlines of door, window, Fig. 8C, bounding box table, chair Fig. 8D) within the orientation of the physical space (the wall, room) (Tang, Fig. 8C, 8D  [0095]). Doing so, it may provide location information, pose information (e.g., location and orientation information), and shape information for the objects in the physical environment (Tang, [0025]).
Regarding Claim 4, the method of claim 1, Phillips as modified does not explicitly teach wherein aligning, by the computing system, the point cloud data comprises identifying one or more reference points around at least one of a door or a window in the physical space, wherein the one or more reference points indicate an axis on which to rotate the point cloud data.  
However, Tang teaches the point cloud data comprises identifying one or more reference points around at least one of a door or a window in the physical space, wherein the one or more reference points indicate an axis on which to rotate the point cloud data (Tang, Fig. 4, [0153] “a 3D point cloud may be generated based on depth camera information received concurrently with the images during a room scan., the 3D representation is associated with 3D semantic data that includes a 3D point cloud that includes semantic labels associated with at least a portion of 3D points within the 3D point cloud (e.g., semantic 3D point cloud 447). Additionally, in some implementations, the semantic labels identify walls, wall attributes (e.g., doors and windows), objects, and classifications of the objects of the physical environment” Tang teaches the point cloud data includes reference points (semantic 3D point cloud 447) around door or window (Fig. 4) and rotating the point cloud data on an axis (see voxelized 3D point cloud, Fig. 4).
Phillips, Holz and Tang are combinable see rationale in claim 1.
Regarding Claim 5, the method of claim 1, Phillips as modified does not explicitly teach wherein aligning, by the computing system, the point cloud data comprises detecting a bounding box around the physical space, wherein the bounding box indicates an axis on which to rotate the point cloud data.  
However, Tang teaches the point cloud data comprises detecting a bounding box around the physical space, wherein the bounding box indicates an axis on which to rotate the point cloud data (Tang, Fig. 8D shows the point cloud data include detecting a bounding box around the physical space of object (table, chair) and rotating the bounding box including the point cloud data.
Phillips, Holz and Tang are combinable see rationale in claim 1.	
Regarding Claim 18, Phillips as modified discloses the computerized system for generating a mapping of a physical space from point cloud data for the physical space, the system comprising: 
one or more processors; and 
one or more computer-readable devices including instructions that, when executed by the one or more processors, cause the computerized system to perform operations that include: 
receiving the point cloud data for the physical space, the point cloud data including a plurality of points in three-dimensional space that approximate locations of physical surfaces within the physical space; 
filtering the point cloud data to, at least, remove sparse points from the point cloud data; 
aligning the point cloud data along x, y, and z dimensions that correspond to an orientation of the physical space; 
classifying the points in the point cloud data as corresponding to one or more types of physical surfaces; 
identifying specific physical structures in the physical space based, at least in part, on classifications for the points in the point cloud data; and 
generating the mapping of the physical space to identify the specific physical structures and corresponding contours for the specific physical structures within the orientation of the physical space.  
Claim 18 is substantially similar to claim 1 is rejected based on similar analyses.
Claim 2, 3, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Phillips et al. (U.S. 2017/0316253 A1) in view of Holz (U.S. 2018/0304468 A1) and further in view of Tang et al. (U.S. 2021/0225090 A1) and further in view of Gonzalez (U.S. 11,176,693 B1).
Regarding Claim 2, the method of claim 1, Phillips as modified does not explicitly teach wherein classifying, by the computing system, the points in the point cloud data comprises: 
selecting, from the point cloud data, a reference point; 
identifying, for the reference point, k nearest neighbor points; 
calculating, for each of the k nearest neighbor points, spherical coordinates with respect to the reference point; 
determining, based on the spherical coordinates for each of the k nearest neighbor points, spherical features of the reference point; and 
classifying, based on determining the spherical features of the reference point, the reference point, wherein the reference point can be classified as belonging to at least one of a floor, a wall, a vertical pole, a support beam, a pallet, and noise.  
However, Gonzalez teaches selecting, from the point cloud data, a reference point (Gonzalez Col. 8 L 51-54 “an accuracy of the mesh vertices 350 compared to the original point cloud (e.g., input point cloud 310)” Gonzalez teaches selecting from the point cloud data, a reference point e.g. original point cloud 310 (Fig.3); 
identifying, for the reference point, k nearest neighbor points (Gonzalez, Col. 6 L 64-67 “This process corresponds to structured subsampling for the point cloud data: the feature vector will store k points from the original point cloud data closest to the selected basis points in the basis point set” Gonzalez teaches identifying for the reference point (original point), k points are closest to the selected reference points; 
calculating, for each of the k nearest neighbor points, spherical coordinates with respect to the reference point (Gonzalez, Col. 5, L30-46 “As part of receiving the point cloud data, the system 100 may optionally normalize the point cloud data to fit a unit sphere:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (2), the system 100 may generate the basis point set or retrieve a preconfigured basis point set. The basis point set may be a fixed set of k random points that may be selected from a random uniform ball, as shown below.

    PNG
    media_image2.png
    38
    316
    media_image2.png
    Greyscale
; (3)
Gonzalez teaches calculating (generating) k random points, to fit unit sphere (spherical coordinate, 3D coordinate) with respect to the reference point (basis point).
classifying, based on determining the spherical features of the reference point, the reference point, wherein the reference point can be classified as belonging to at least one of a floor, a wall, a vertical pole, a support beam, a pallet, and noise (Gonzalez, Col. 7 L 27-35 “the trained model may be trained to perform mesh registration (e.g., human point cloud registration) and may generate the mesh data 118, which registers the point cloud data to a common template. For example, the system 100 may perform mesh alignment of noisy 3D scans to predict mesh vertex positions. Thus, the system 100 may generate an aligned high resolution mesh (e.g., mesh data 118) from a noisy scan in a single feed-forward pass with minimal computations” Gonzalez teaches the reference point (original point cloud) belongs to at least of noisy 3D scan.
Phillips, Holz, Tang and Gonzalez are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Phillips to combine with calculating, for each of the k nearest neighbor points (as taught by Gonzalez) in order to because Gonzalez can provide (Gonzalez, [0059], [0063]). Doing so, it may provide accurate tracking information (e.g., with a monocular camera) (Gonzalez, [0018]).
Regarding Claim 3, the method of claim 2, Phillips as modified does not explicitly teach wherein classifying, by the computing system, the points in the point cloud data further comprises outputting at least one of (i) classifications for each of the points in the point cloud data, (ii) spherical features for each of the points in the point cloud data, and (iii) objects that are represented by the point cloud data based on the classifications for each of the points in the point cloud data.  
However, Gonzalez teaches , the points in the point cloud data further comprises outputting at least one of (i) classifications for each of the points in the point cloud data, (ii) spherical features for each of the points in the point cloud data (Gonzalez, Col. 6 L, 20-23 “the system 100 may normalize all data points included in the point cloud data to fit a unit sphere” Gonzalez teaches the point cloud data can fit in a unit sphere), and (iii) objects that are represented by the point cloud data based on the classifications for each of the points in the point cloud data.  
Phillips, Holz, Tang and Gonzalez are combinable see rationale in claim 2.
Regarding Claim 19, Phillips as modified discloses the system of claim 18, wherein classifying the points in the point cloud data comprises: 
selecting, from the point cloud data, a reference point; 
identifying, for the reference point, k nearest neighbor points; 
calculating, for each of the k nearest neighbor points, spherical coordinates with respect to the reference point; 
determining, based on the spherical coordinates for each of the k nearest neighbor points, spherical features of the reference point; and 
classifying, based on determining the spherical features of the reference point, the reference point, wherein the reference point can be classified as belonging to at least one of a floor, a wall, a vertical pole, a support beam, a pallet, and noise.  
Claim 19 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 20, Phillips discloses the system of claim 19, wherein classifying the points in the point cloud data further comprises outputting at least one of (i) classifications for each of the points in the point cloud data, (ii) spherical features for each of the points in the point cloud data, and (iii) objects that are represented by the point cloud data based on the classifications for each of the points in the point cloud data.
Claim 20 is substantially similar to claim 3 is rejected based on similar analyses.
Claim 6, 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable by Phillips et al. (U.S. 2017/0316253 A1) in view of Holz (U.S. 2018/0304468 A1) and further in view of Tang et al. (U.S. 2021/0225090 A1) and further in view of Bukhari et al. (U.S. 2021/0349468 A1) and further in view of Wolf et al. (U.S. 2019/0213530 A1).
Regarding Claim 6, the method of claim 1, Phillips as modified does not explicitly teach further comprising: detecting, by the computing system and from the point cloud data, vertical poles;  detecting, by the computing system and from the point cloud data and based on the detected vertical poles, rack sections; 
determining, by the computing system, pallet footprints based on the detected rack sections; determining, by the computing system, heights of each shelf section in the detected rack sections; and 
identifying, by the computing system, pallet locations for each shelf section of the detected rack sections based on the pallet footprints and the heights of each shelf section.  
However, Bukhari teaches detecting, by the computing system and from the point cloud data, vertical poles (Bukhari [0051] “In FIG. 4, operations 70 to detect that element include using a sensor, to capture (71) image data in a region of interest containing an element, the image data defines a point cloud. An example point cloud includes a dataset that represents the element (e.g., a pallet)” and  [0049] “a rack, such as rack 81 of FIG. 6, may include vertical pillars such as 94, 95 and horizontal beams such as 96, 97” Bukhari teaches detecting, by a sensor, from the point cloud data represents elements including vertical poles (vertical pillars); 
detecting, by the computing system and from the point cloud data and based on the detected vertical poles, rack sections (Bukhari, [0051] “In FIG. 4, operations 70 to detect that element include using a sensor, to capture (71) image data in a region of interest containing an element, the image data defines a point cloud. An example point cloud includes a dataset that represents the element (e.g., a pallet)” and [0049] “a rack, such as rack 81 of FIG. 6, may include vertical pillars such as 94, 95 and horizontal beams such as 96, 97” Bukhari teaches detecting, by a sensor, from the point cloud data represents elements including rack sections, vertical poles (vertical pillars).; 
determining, by the computing system, pallet footprints based on the detected rack sections (Bukhari, [0051] “In FIG. 4, operations 70 to detect that element include using a sensor, to capture (71) image data in a region of interest containing an element, the image data defines a point cloud. An example point cloud includes a dataset that represents the element (e.g., a pallet)” and [0049] “a pallet, such as pallet 83 of FIG. 5, may include pillars 85, 86, and 87, and decks 88 and 89” Bukhari teaches determining, by a sensor, pallet footprints (83) based on the detected decks (racks section) (88, 89, Fig. 5); 
Phillips, Holz, Tang and Bukhari are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Phillips to combine with (as taught by Bukhari) in order to because Bukhari can provide (Bukhari, [0059], [0063]). Doing so, it may provide accurate tracking information (e.g., with a monocular camera) (Bukhari, [0018]).
Wolf teaches determining, by the computing system, heights of each shelf section in the detected rack sections (Wolf, [0003] “Warehouse racks have been used with standard shelf heights to define rack openings that are uniform in size throughout a rack” Wolf teaches determining the standard shelf heights to define rack opening sections; and 
identifying, by the computing system, pallet locations for each shelf section of the detected rack sections based on the pallet footprints and the heights of each shelf section (Wolf, [0003] “Warehouse racks have been used with standard shelf heights to define rack openings that are uniform in size throughout a rack” and [0210] “FIG. 10A. “The example configurations include racks A-J, which each have a varying number of rack openings and rack shelf elevations… Furthermore, in this example, the example rack elevations (defining rack openings for pallets of various heights) are provided for double-deep, full-height racks” Wolf teaches identifying pallet for rack shelf elevation based on pallet heights and the standard shelf heights;
Phillips, Holz, Tang, Bukhari and Wolf are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Phillips to combine with shelf heights to define rack sections (as taught by Wolf) in order to determine heights of each shelf section in the detected rack sections because Wolf can provide determining the standard shelf heights to define rack opening sections (Wolf, [0059], [0063]). Doing so, it may provide outputting information identifying the rack arrangement to be used for implementing the rack arrangement on the plurality of storage racks (Wolf, [0006]).
Regarding Claim 7, the method of claim 6, Phillips as modified does not explicitly teach wherein detecting, by the computing system, vertical poles comprises: 
classifying points in the point cloud data that are associated with vertical poles; localizing the classified points; and 
straightening the localized points into vertical poles.  
However, Bukhari teaches classifying points in the point cloud data that are associated with vertical poles, localizing the classified points (Bukhari, [0004] “The filtered data may be part of a point cloud. The point cloud may include at least some points arranged based on a shape of the element” and [0049] “different types of elements may be comprised of different types of components. For example, a rack, such as rack 81 of FIG. 6, may include vertical pillars such as 94, 95 and horizontal beams such as 96, 97” Bukhari teaches classifying (filtering) points in the point cloud data that are arranged based on the shape of the element including vertical poles (vertical pillars) as the localizing of the classified points; and 
straightening the localized points into vertical poles (Bukhari, [0004] “The filtered data may be part of a point cloud. The point cloud may include at least some points arranged based on a shape of the element” and [0049] “different types of elements may be comprised of different types of components. For example, a rack, such as rack 81 of FIG. 6, may include vertical pillars such as 94, 95 and horizontal beams such as 96, 97” the point cloud can be arrange based on the shape of the element such as a vertical pole (vertical pillar).
Phillips, Holz, Tang and Bukhari are combinable see rationale in claim 6.
Regarding Claim 8, the method of claim 7, Phillips as modified does not explicitly teach wherein detecting, by the computing system, rack sections comprises: clustering the vertical poles into rack groupings; 
classifying the clustered vertical poles with a rack type and a rack orientation; interpolating missing rack poles for each of the clustered vertical poles based on the classifying the clustered vertical poles with a rack type and a rack orientation; and detecting rack sections based on the clustered vertical poles.  
However, Bukhari teaches clustering the vertical poles into rack groupings (Bukhari, [0049] “For example, a rack, such as rack 81 of FIG. 6, may include vertical pillars such as 94, 95” Bukhari teaches clustering the vertical poles (vertical pillars 94, 95) into rack 81; 
classifying the clustered vertical poles with a rack type and a rack orientation (Bukhari, [0028] “a stack of pallets or a rack” and [0049] “For example, a pallet, such as pallet 83 of FIG. 5, may include pillars 85, 86, and 87, a rack, such as rack 81 of FIG. 6, may include vertical pillars such as 94, 95”  Bukhari teaches classifying the cluster vertical poles (pillars 85, 86, 87) with a closed rack (a stack of pallets 83, Fig. 5) and clustered vertical poles (pillars 94, 95) with an opened rack; interpolating missing rack poles for each of the clustered vertical poles based on the classifying the clustered vertical poles with a rack type and a rack orientation (Bukhari teaches Fig. 5 shows interpolating missing rack poles (hidden vertical pillars) with a closed rack (a stack of pallets) and at the back side of the rack; and detecting rack sections based on the clustered vertical poles (Bukhari, [0049] “such as rack 81 of FIG. 6, may include vertical pillars such as 94, 95” detecting rack sections (81, Fig.6) based on the clustered vertical poles (vertical pillars 94, 95).
Phillips, Holz, Tang and Bukhari are combinable see rationale in claim 6.
Allowable Subject Matter
Dependent claims 9-15, 16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claims 9, 14, 16,17, the closest prior art references the examiner found are Phillips et al. (U.S. 2017/0316253 A1) in view of Holz (U.S. 2018/0304468 A1) and further in view of Tang et al. (U.S. 2021/0225090 A1) have been made of record as teaching: receiving, by a computing system, the point cloud data for the physical space, the point cloud data including a plurality of points in three-dimensional space that approximate locations of physical surfaces within the physical space (Phillips, Fig. 5, [0050] [0051]); classifying, by the computing system, the points in the point cloud data as corresponding to one or more types of physical surfaces (Holz, [0030]); the point cloud data comprises identifying one or more reference points around at least one of a door or a window in the physical space, wherein the one or more reference points indicate an axis on which to rotate the point cloud data (Tang, Fig. 4, [0042]), recited in claim 1.
 	However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining 
“wherein classifying, by the computing system, points in the point cloud data that are associated with vertical poles comprises: 
voxelizing the point cloud data into first predetermined mesh sizes; 
for each voxel, clustering points of the point cloud data in the voxel; 
for each cluster of points in the voxel, voxelizing the cluster of points into second predetermined mesh sizes; 
for each point in each voxelized cluster of points, classifying the point as a vertical pole point; 
for each cluster of points in the voxel, normalizing the classifications for each point; and 
determining, based on the normalizing the classifications for each point, whether each cluster of points in the voxel is associated with vertical poles” recited in claim 9.
“wherein clustering, by the computing system, the vertical poles into rack groupings comprises: receiving rack information; 
for each cluster, determining size information of the cluster, wherein the size information includes a bounding box, minimum x, Y, and Z coordinates of the bounding box, and maximum X, Y, and Z coordinates of the bounding box; 
determining whether the size information of the cluster is consistent with the rank information; 
returning, based on determining that the size information of the cluster is not consistent with the rack information, points in the cluster to a pool of points in the point cloud data; 
identifying, based on determining that the size information of the cluster is consistent with the rack information, orientation information of the cluster; and 
generating a rack list containing the cluster, the size information of the cluster, and the orientation information of the cluster” recited on claim 14.
wherein determining, by the computing system, pallet footprints based on the detected rack sections comprises: 
for each of the detected rack sections, determining whether the detected rack section has a select rack type; 
calculating, based on determining that the detected rack section has the select rack type, two pallet footprint centers in the detected rack section; and 
calculating, based on determining that the detected rack section does not have the select rack type, one pallet footprint center in the detected rack section” recited on claim 16.
“wherein determining, by the computing system, heights of each shelf section in the detected rack sections comprises:
 for each of the detected rack sections, filtering out vertical objects from the detected rack section; 
detecting horizontal planes in the filtered rack section; identifying whether the horizontal planes have characteristics of a shelf section; 
determining a high shelf score based on determining that the horizontal planes have characteristics of the shelf section; and 
determining a low shelf score relative to the high shelf score based on determining that the horizontal planes do not have characteristics of the shelf section, wherein the low shelf score is closer to 0 and the high shelf score is closer to 1” recited on claim 17.
Claims 10, 11, 12, 13, 15 are objected because they depend on claims 9 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Murphy et al. (U.S. 2018/0315209 A1) and Selviah et al. (U.S. 2020/0043186 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611